Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Pages 21-23 of the Specification contain a Reference Numeral List which has multiple numbers for the same element. For example, tool holding section is equated to 13, 16, and 16’. The guide rod is also equated to 16 and 22. It is unclear which reference numerals to rely upon when considering the drawings. Furthermore, the Drawings are objected to for the same subject matter of Pages 21-23 as some reference numerals are not within the Drawings. For example, Examiner was unable to locate numerals 27 and 13 within the Drawings. Please amend the Specification and Drawings according to Applicant’s intent.  
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:  Applicant recites the reference numeral “(76)” within the claim, however all other reference numerals have been removed in a preliminary amendment. Please amend to reflect Applicant’s intent.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a guide arrangement drivable in the spindle housing for rotation” in claim 1. There is insufficient structure in the claim to support the drivable rotation. For the purposes of Examination, Examiner relies upon paragraph [0025] of the specification, “For rotary drive of the tool the cylinder housing can be provided at the outer circumference with a helical toothing for engagement with a helically toothed gearwheel which is rotationally drivable by way of a motor so as to rotate the piston-cylinder arrangement and thus the guide arrangement in the spindle housing about the tool rotational axis”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-20, the preamble of the claims recite “A tool spindle according to claim _”. It is unclear if Applicant intended these claims to have an independent scope based on the recitation of “A tool spindle”, or alternatively if these claims are dependent based on the recitation of “according to claim _”. 
	Regarding claim 1, the recitation of “guide rods tension-resistantly and compression-resistantly connected with the tool holding section” renders the scope of the claim indefinite because it is not clear what is being imparted structurally into the claimed invention. In order to determine Applicant’s intended limiting structure, Examiner referenced the Specification paragraph [0024]. However, the disclosure of “tension-resistantly” and “pressure-resistantly” is directed towards the piston-cylinder arrangement and thin rod of spring steel connection, neither of which are presently incorporated into the claimed invention. It is unclear if Applicant intends to invoke a 112(f) interpretation in order to incorporate the piston-cylinder and thin rod arrangement, as they relate to the guide arrangement, into the claimed invention. The lack of clear claim boundaries is resolved by the scope of the claim 8 reciting, “wherein the piston of the piston-cylinder arrangement is tension-resistantly and compression-resistantly connected with the guide rods of the guide arrangement of a thing rod of a spring steel”. 
Please amend the claim to clarify the structure of the claimed invention. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierednik (US 9579770) in view of Schafer (US 20130344778). 
Regarding claim 1, Pierednik teaches a tool spindle for a device for fine processing of optically effective surfaces of workpieces (wherein Examiner recognizes this as intended use of the invention), 
comprising a tool holding section (Col. 11, lines 20-23; see grinding wheel 1 and Figures 13 and 14) projecting therebeyond which, by way of a guide arrangement drivable in the spindle housing for rotation about an axis of rotation of the tool, is axially adjustable along the axis of rotation of the tool (wherein Column 8, lines 6-12 disclose that the axis of rotation of the bearing of grinding wheel is provided with reference number 4, and the displacement of the grinding wheel in a linear direction is provided with reference number 5), 
wherein the guide arrangement for the axial adjustment of the tool holding section comprises 
a plurality of linear bearing elements (50, 51, 52) uniformly distributed around the axis (A) of rotation of the tool and respectively associated guide rods (53, 54, 55) tension-resistantly and compression-resistantly connected with the tool holding section (see Col. 4, lines 3-19 disclosing that the grinding wheel or bearing carrier absorbs deflection and compensates by having a high degree of resilience; wherein the motors provide the forces required to pivot or manipulate the tool holding section).
Pierednik teaches the apparatus in the form of a frame and is silent regarding a housing. Specifically, Pierednik does not explicitly teach a spindle housing in the present embodiment. However, from the same or similar field of endeavor, Schafer (US 20130344778) teaches of a spindle housing (36, Figure 6). Pierednik additionally discloses a housing in Col. 1, lines 59-65, specifically that a drive motor of a grinding device is contained within a housing. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Schafer into the invention of Pierednik, specifically that there may be a housing provided over the motors (44, 45, 46) connected to the elements (50, 51, 52). The additional housing would provide a protection of the motor structures. This modification would have been recognized as using a known technique, i.e. a housing, in a similar manner that would have yielded predictable results with a reasonable expectation of success.
	Regarding claim 2, all of the limitations recited in claim 1 are rejected by Pierednik in view of Schafer. Modified Pierednik further teaches wherein the guide arrangement comprises a mounting part (A, reference drawing 1), which is drivable for rotation about the axis of rotation of the tool (see rotor 23), with recesses for parallel reception of the linear bearing elements (wherein the fastening elements 56, 57, 58 are provided as spherical heads to connect to rods 53, 54, and 55, see Col. 11, lines 13-19).

    PNG
    media_image1.png
    783
    533
    media_image1.png
    Greyscale

Reference Drawing 1
Regarding claim 16, all of the limitations recited in claim 1 are rejected by Pierednik in view of Schafer. Modified Pierednik further teaches wherein the tool holding section is tiltable about a tilting point on the axis of rotation of the tool, and wherein the guide arrangement comprises a ball joint for tilting of the tool holding section with respect to the axis of rotation of the tool (see Col. 5, lines 33-39; wherein the bearing carrier 40 has the form of a support ring which is fastened to the ball 41 in a pivotable manner and to which a ring of the bearing 22 for the grinding wheel is fastened, see Col. 11, lines 4-6 and 20-30).
Regarding claim 17, all of the limitations recited in claim 16 are rejected by Pierednik in view of Schafer. Modified Pierednik further teaches wherein the ball joint comprises a ball head (41) which is received in a ball socket (see Figure 14, wherein the ball 41 is contained within a socket) and which is formed at a ball pin securable to the guide rods (see Figure 16; see 53, 54, 55) of the guide arrangement, whereas the ball socket is formed in the tool holding section (wherein the rotor part 23 and bearing carrier 40 assist holding the grinding disc 1; wherein fastening elements 56, 57, and 58 extend pins into the bearing carrier 40 and ball joint; see Figures 10 and 14).
Regarding claim 19, all of the limitations recited in claim 17 are rejected by Pierednik in view of Schafer. Modified Pierednik further teaches wherein the tool holding section is so resiliently supported on a support flange at the ball pin side by way of a resilient annular element that the tool holding section seeks to align by its center axis with the ball pin and thus the axis of rotation of the tool of the tool spindle (wherein Column 4, lines 4-19 disclose that the grinding wheel should be configured or held in a flexible manner such that its surface has a degree of resilience; wherein the bearing carrier can be held in an elastic manner such that it can be pushed out of the nominal position by a workpiece, and such an elastic bearing can be incorporated in the grinding wheel drive; see also Col. 4, lines 25-35 disclosing elastically deformable material and a magnetic spring).


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierednik (US 9579770) in view of Schafer (US 20130344778) and in further view of Wallendorf (US 6641466). 
Regarding claim 18, all of the limitations recited in claim 17 are rejected by the teachings of Pierednik in view of Schafer. However, modified Pierednik does not explicitly teach wherein the ball head has a receiving bore for a transverse pin which extends through the ball head and engages on either side of the ball head in associated cut-outs in the ball socket so as to connect the tool holding section with the ball pin to be capable of rotational entrainment.
	However, from the same or similar field of endeavor, Wallendorf (US 6641466) teaches wherein the ball head (30; see Col. 7, lines 40-45) has a receiving bore (see Figure 3) for a transverse pin (36; see Col. 8, lines 26-34) which extends through the ball head and engages on either side of the ball head in associated cut-outs (34, see Col. 7, lines 43-47) in the ball socket (interior of the clamping portion 24) so as to connect the tool holding section with the ball pin to be capable of rotational entrainment (wherein the clamping assembly is used to connect members, wherein the connection takes place within the invention of modified Pierednik).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the joint structure of attachment of Wallendorf into the ball joint of Pierednik. Pierednik discloses that fastener can be altered according to any desired fastener so long as the element (40) is freely pivotable (Col. 5, lines 29-39), intimating alternative structures including a Cardan joint. Wallendorf teaches of a cardanical joint in at least Column 7, lines 47-53 and Column 3, lines 44-52, wherein the joint allows pivoting around axes A and B. Pierednik suggests the alternative structure as taught by the disclosure of Wallendorf. Thus, this modification would be recognized as using a known technique in a similar manner and would yield predictable results with a reasonable expectation of success.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierednik (US 9579770) in view of Schafer (US 20130344778) and in further view of Urban (US 7278908).
	Regarding claim 20, all of the limitations recited in claim 1 are rejected by Pierednik in view of Schafer. Modified Pierednik further teaches that the grinding wheel (1) and the tool holding portion are connected via a hub connection (please refer to Column 4, lines 4-19 and 25-35 disclosing axial elastic displacement of the grinding wheel in combination with the bearing carrier, wherein the grinding wheel is attached to the hub 3, please see Col. 8, lines 1-5).
	However, modified Pierednik does not explicitly teach wherein a polishing disc is exchangeable mounted on the tool holding section, for which purpose a base body of the polishing disc and the tool holding section are provided with complementary structures for axial detenting with and entrainment of the polishing disc by the tool holding section. 
	However, from the same or similar field of endeavor, Urban (US 7278908) teaches a polishing disc is exchangeable mounted on the tool holding section (Col. 7, lines 16-21 teach that polishing disk 10 is held on the tool in a replaceable manner), for which purpose a base body of the polishing disc and the tool holding section are provided with complementary structures for axial detenting with and entrainment of the polishing disc by the tool holding section (see Col. 9, lines 16-32; see also elements 110, 112; see also Col. 8, lines 41-53 disclosing the joint cardanic compensation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the polishing disk and joint structure of Urban into the invention of Pierednik. Pierednik discloses that fastener can be altered according to any desired fastener so long as the element (40) is freely pivotable (Col. 5, lines 29-39), intimating alternative structures including a Cardan joint. Urban eaches of a cardanical compensation in Column 8, lines 47-54, wherein the joint allows tilting of the polishing disk (Col. 9, lines 10-13). Pierednik suggests the alternative structure as taught by the disclosure of Urban, wherein the polishing disc is recognized as a well-known substitution in abrasive operations (Col. 1, lines 27-33).  One would be motivated to modify Pierednik with Urban because the structures which connect the working disc and tool holding section allow a high tilting stability during a machining operation (Col. 9, lines 35-45). Thus, this modification would be recognized as using a known technique in a similar manner and would yield predictable results with a reasonable expectation of success.
Allowable Subject Matter
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Regarding claim 3, the teachings of modified Pierednik disclose a first guide plate (43) and a second guide plate (40), of which the first guide plate (43) is secured on the side of the mounting part (A) remote from the tool holding section (wherein element 43 is distal to the tool holding section of grinding wheel 1), whereas the second guide plate (40) is secured on the side of the mounting part (A) facing the tool holding section to the guide rods and rigidly connects the guide rods together at a second end (wherein the fastening elements 56, 57, 58 are provided as spherical heads to connect to rods 53, 54, and 55, see Col. 11, lines 13-19). However, the structural modification required of the invention of Pierednik in view of Schafer to teach the first guide plate is secured on the side of the mounting part remote from the tool holding section to the guide rods extending through the linear bearing elements and rigidly connects the guide rods together at a first end would require extensive reconstruction. The guide rods, elements 53, 54, and 55 of the present embodiment of Pierednik, are indirectly connected to the plate 43 via the spindles (50, 51, and 52). Modification of the spindles and actuating rods (53, 54, 55) to read onto the claimed invention would negate a function of Pierednik. Pierednik discloses that this indirect connection of the actuators (53, 54, and 55) allows for very precise control of slight motions in the grinding wheel (Col. 3, lines 24-36; Col. 5, lines 46-53).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schussler (US 8696410), see Figure 9.
Murray (US 5980360), see Figure 1.
Holman (GB 295718), see Figure 1 and elements 34.
Hirnoven (US 1748174), see elements 22 and 25).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        


/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723